      16-01019-scc        Doc 1314-1       Filed 11/26/19 Entered 11/26/19 13:24:12                 PDF: Notice
                                               Recipients Pg 1 of 1
                                               Notice Recipients
District/Off: 0208−1                 User:                              Date Created: 11/26/2019
Case: 16−01019−scc                   Form ID: pdf001                    Total: 2


Recipients submitted to the BNC (Bankruptcy Noticing Center):
intp        Network Mortgage Services, Inc.     c/o James R. Blodgett   19101 36th Avenue W #103     Lynnwood,
            WA 98036
7625805     Christopher J. Lucht, Esq.     Wollmuth Maher & Deutsch LLP     500 Fifth Avenue     New York, New
            York 10110
                                                                                                        TOTAL: 2
